                          1      WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                                 KAITLYN M. BURKE, ESQ., Bar # 13454
                          2      LITTLER MENDELSON, P.C.
                                 3960 Howard Hughes Parkway, Suite 300
                          3      Las Vegas, NV 89169-5937
                                 Telephone: 702.862.8800
                          4      Fax No.:     702.862.8811
                                 Email: wkrincek@littler.com
                          5      Email: kmburke@littler.com
                          6      Attorneys for Defendant
                                 SUTHERLAND GLOBAL SERVICES, INC.
                          7

                          8                                        UNITED STATES DISTRICT COURT
                          9                                            DISTRICT OF NEVADA
                       10        KIMBERLY CRABAUGH,                                 Case No. 2:18-cv-01811-APG-PAL
                       11            Plaintiff,
                                 vs.                                                STIPULATION AND ORDER OF
                       12                                                           DISMISSAL
                                 SUTHERLAND GLOBAL SERVICES,
                       13        INC., a Foreign Corporation, DOES I-X; and
                                 ROE CORPORATIONS I-X,
                       14
                                        Defendant.
                       15

                       16
                                        Defendant SUTHERLAND GLOBAL SERVICES INC. (“Defendant”), by and through its
                       17
                                attorneys of record, and Plaintiff, KIMBERLY CRABAUGH (“Plaintiff”), by and through her
                       18
                                attorneys of record, hereby stipulate and respectfully request an order dismissing the entire action
                       19
                                with prejudice. Each party shall bear its own costs and attorney’s fees.
                       20
                                Dated: January 3, 2019
                       21       Respectfully submitted,                       Respectfully submitted,
                       22       /s/ Jenny L. Foley, Esq.                      /s/ Wendy M. Krincek, Esq.
                                JENNY L. FOLEY, ESQ.                          WENDY M. KRINCEK, ESQ.
                       23       MARTA D. KURSHUMOVA, ESQ.                     KAITLYN M. BURKE, ESQ.
                                HKM Employment Attorneys LLP                  LITTLER MENDELSON, P.C.
                       24
                                Attorneys for Plaintiff                       Attorneys for Defendant
                       25       KIMBERLY CRABAUGH                             SUTHERLAND GLOBAL SERVICES INC.
                       26                                                        IT IS SO ORDERED.
                       27
                                                                                 ____________________________________
                       28                                                        UNITED STATES DISTRICT JUDGE
                                                                                           January 3, 2019
                                                                                 DATED: ___________________________
LITTLE R MEND ELSO N, P .C .
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800          FIRMWIDE:160968064.1 061963.1018
